Title: To Benjamin Franklin from René-Georges Gastellier, 26 March 1778: résumé
From: Gastellier, René-Georges
To: Franklin, Benjamin


<Montargis in the Gâtinois, March 26, 1778, in French: You will be surprised by a letter from one who knows you only by your virtues. My reason for importunity is the pure joy I feel that you have finally triumphed over your enemies; I felicitate each and every one of you for your intrepid defense of the rights of man. My heart churns with feelings I cannot express. Please recognize, despite that tumult, the purity of my motive in sending you my respect and veneration.>
